DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example the independent claims recite, in part, “in response to that one type of service”. The language is unclear. First, the claim recites, “in response to” however, there is no limitation prior to the “in response to” limitation, so it’s unclear what is the cause of the response, Secondly, the recitation or “that one type of service” lacks antecedent basis and is unclear. The limitation “sending,…… the one type of service based on all resources of the target resource” is unclear. The examiner recommends amending the claims to recite, “a one type of service” or “the one type of service”. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0295592 A1).
Regarding claim 1, Yang discloses  a method performed by a base station for service multiplexing and transmission, the method comprising: 
in response to that one type of service is to be sent on a target resource (fig.3 and par.[0058 – 0059] describes an enhanced mobile broadband traffic, and resources 306 in TTI 302), sending, by the base station (fig.1 and elements 106), the one type of service based on all resources of the target resource (fig.3 which shows that the eMBB traffic is not punctured over the target resources, and the DL transmission is directed to 
in response to that multiple types of service are to be sent on the target resource (fig.4 and par.[0065 – 0067] which describes eMBB data multiplexed with MiCr data), for each type of service in the multiple types of service, determining, by the base station, a resource pre-allocated to bear the type of service in the target resource, sending (figs. 4-7 describe the base station puncturing resources for eMBB data in different configurations which allows for MiCr data to be carried on eMBB sub-carriers, wherein the eMBB resources are also used for low-latency MiCr data transmissions), by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0065 – 0076] which describes the multiplexing of eMBB and MiCr data in a same resource), 
and sending, by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (figs. 9 which describes a service multiplexing indication, wherein the UE is notified of a later start time of eMBB transmissions within the pre-configured resource, par.[0081]), wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (fig.9 and par.[0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (WO 2018/147977 A1), in view of Yang et al. as applied to claim 1 above. 
Regarding claim 1, Manolakos discloses a method performed by a base station for service multiplexing and transmission, the method comprising:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par.[0046 – 0047, 0052]); and

sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par.[0055 – 0056] which provides an indication of URLLC resource which are carried within the eMBB resource). 
While Malanakos substantially discloses the claimed invention, it does not disclose in response to that one type of service is to be sent on a target resource, 
This however, would be apparent to the skilled artesian because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen in Yang et al. as described above. 
That is Yang discloses, explicitly, in response to that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource (fig.3 and corresponding disclosure).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claims 2 and 10, Malanakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), in response to that other type of service is to be sent on the target resource in a process of sending the one type of service (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), and sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service and a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 3 and 11, Malanakos discloses after the one type of service is sent on the target resource (fig.3 which describes the eMBB resources being sent), (fig.3 describes the eMBB and URLLC resources being transmitted in a same bundle of resources, par.[0054]), determining, by the base station, a first resource and a second resource in the target resource (par.[0054] which describes a semi-static configuration or puncturing of resources for eMBB with URLLC resources), with the first resource being a resource in the target resource except the second resource (fig.3 describes a plurality of resources used for eMBB transmission except for resources punctured for URLLC transmission), and the second resource being a resource pre-allocated to bear 
continuing sending, by the base station, the one type of service based on the first resource, sending, by the base station, the other type of service based on the second resource (Fig.3 which discloses the transmission of eMBB resources and URLLC resources), sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service, and sending, by the base station, resource scheduling indication information to a UE which receives the other type of service (par.[0058] which discloses the transmission of an indicator to the stations to indicate a punctured resources, par.[0062 – 0063]).

Regarding claims 4 and 12, Malanakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par.[0063] which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and determine to avoid decoding downlink signal received on the resources reassigned for low latency communications.”). 

Regarding claim 5, Malanakos discloses wherein the service multiplexing indication information is further used to indicate that the base station sends the other type of service on the target resource (par.[0063] which recites, in part, “As an example, for downlink communication, MBB UE 115-b may receive the post-indicator and 

Regarding claims 6 and 15, Malanakos discloses after the sending the one type of service based on all resources of the target resource, sending, by the base station, the service multiplexing indication information to a UE which receives the one type of service (par.[0063] discloses a post indicator which is directed to eMBB stations and details the resources which are punctured for URLLC data transmission). 

Regarding claim 7 and 19, Malanakos discloses wherein the target resource comprises at least a frequency-domain resource or a time-domain resources (par.[0052 – 0053] which discloses a TTI and resource elements, etc.).

Regarding claims 8 and 20, Malanakos discloses wherein the service multiplexing indication information is sent to a UE which receives a type of service through system information, high-layer signaling, physical-layer signaling or a protocol, and the high-layer signaling comprises radio resource control (RRC) signaling and the media access control (MAC) signaling (par.[0068] and fig.3 wherein the base station using an indication channel). 

Regarding claim 9, Malanakos discloses a device for service multiplexing and transmission, applied to a base station and comprising: 
a processor; 

a transmitter; wherein the processor is configured to:
a target resource being a pre-configured resource capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par.[0046 – 0047, 0052]); and
in response to that multiple types of service are to be sent on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), for each type of service in the multiple types of service (par.[0054] which describes the URLLC communications and eMBB communications), determining, by the base station (par.[0052]), a resource pre-allocated to bear the type of service in the target resource, sending, by the base station, the type of service based on the determined resource corresponding to the type of service (par.[0055 – 0056] describe the base station puncturing eMBB resources for transmission of URLLC data transmissions to a same or different stations. That is, the base station can puncture eMBB resources destined to a single station, and insert URLLC data, which is for that same station or other stations), and
sending by the base station, service multiplexing indication information to a user equipment (UE) which receives the type of service (par.[0055 – 0056] which describes the base station providing to a UE in URLLC mode an indication of punctured URLLC resources in an eMBB resource),
wherein the service multiplexing indication information is used to indicate a type of a service, which is sent by the base station on the target resource (par.[0055 – 0056] 
While Malanakos substantially discloses the claimed invention, it does not disclose in response to that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource. 
This however, would be apparent to the skilled artesian because the first type of services, e.g. “eMBB” has to have its own resources punctured to allow for the transmission of secondary uRLLC service transmission as can be seen in Yang et al. as described above. 
That is Yang discloses, explicitly, in response to that one type of service is to be sent on a target resource, sending, by the base station, the one type of services based on all resources of the target resource (fig.3 and corresponding disclosure).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claim 16, Malanakos discloses a device for service multiplexing and transmission, applied to a user equipment (UE) and comprising: 
a processor; 

an input/output interface, wherein the processor is configured to: 
with the target resource being a resource pre-configured by the base station and capable of bearing multiple types of service (fig.3 describes resources configured to bear eMBB traffic along with uRLLC traffic in a same configured resource, par.[0046 – 0047, 0052]); and 
in response to that service multiplexing indication information sent by the base station is received and it is determined based on the service multiplexing indication information that the base station sends multiple types of service on the target resource (par.[0052 – 0054] which describes the base station semi-statically allocating of resources or puncturing resources of a same carrier for low-latency, e.g. “MiCR”, and eMBB communications), determine a resource used for a service which is sent to the UE by the base station in the target resource (par.[0062 – 0063]), and control the input/output interface to receive a type of service on the determined resource corresponding to the type of service (par.[0062 – 0063] discloses decoding the indicator and using the resources that have been indicated).
While the disclosure of Malanakos substantially discloses the claimed invention, it does not explicitly disclose:
in response to that no service multiplexing indication information sent by a base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base station sends one type of service on a target resource, control the input/output interface to receive the one type of service based on all resources of the target resource.

That is Yang discloses, explicitly, in response to that no service multiplexing indication information sent by a base station is received, or the service multiplexing indication information is received and it is determined based on the service multiplexing indication information that the base station sends one type of service on a target resource, control the input/output interface to receive the one type of service based on all resources of the target resource (fig.3 and corresponding disclosure. As shown in fig.3 all of the resources are configured for eMBB in a resource grant when no URLLC data is present).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the UrLLC indication methods as discussed in Malanakos, with the resources configuration and indication methods as discussed in Yang. The motivation/suggestion would have been because there is a need to transmit fast and mission critical traffic on already pre-configured downlink resources (Yang: par.[0059 – 0060]).

Regarding claim 17, Malanakos discloses in response to that in a process of receiving the one type of service based on all resources of the target resource, if the service multiplexing indication information sent by the base station is received, or the service multiplexing indication information is received and it is determined based on the 

Regarding claim 18, Malanakos discloses wherein the processor is configured to, after the determining the first resource and the second resource in the target resource, if the other type of service is sent to the UE by the base station, control the input/output interface to receive the other type of service based on the second resource in a process of continuing receiving the one type of service based on the first resource (par.[0062 – 0063]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vivo “Discussion on DL Multiplexing of eMBB and URLLC”, R1-1704499




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411